Name: COMMISSION REGULATION (EC) No 521/97 of 21 March 1997 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  economic policy;  trade;  production
 Date Published: nan

 22. 3 . 97 HEN Official Journal of the European Communities No L 82/29 COMMISSION REGULATION (EC) No 521/97 of 21 March 1997 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (^ as last amended by Regulation (EC) No 1 50/95 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (9), as last amended by Regulation (EC) No 1482/96 ( ,0); Whereas, as a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 10 of Regulation (EEC) No 1600/92, the requirements of the Azores and Madeira for rice are to be covered in terms of quantity, price and quality by the mobilization , on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin ; whereas this aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries; Whereas Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricul ­ tural products, including rice, to the Azores and Madeira; whereas Commission Regulation (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Azores and Madeira and establishing the forecast supply balance for these products (*), as last amended by Regulation (EC) No 1 683/94 (6), lays down detailed rules which complement or derogate from the provisions of the aforementioned Regulation; HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 10 of Regulation (EEC) No 1600/92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Azores and Madeira shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 320 , 11 . 12 . 1996, p . 1 . (3) OJ No L 179, 1 . 7. 1992, p . 6 . f) OJ No L 387, 31 . 12 . 1992, p. 1 . (&lt;) OJ No L 238 , 23 . 9 . 1993, p. 24. (8) OJ No L 22, 31 . 1 . 1995, p . 1 . j5) OJ No L 198 , 17. 7. 1992, p. 37. (') OJ No L 108 , 1 . 5 . 1993, p . 106. ') OJ No L 178 , 12. 7. 1994, p. 53 . ( 10) OJ No L 188 , 27. 7. 1996, p. 22. No L 82/30 (~EN Official Journal of the European Communities 22. 3 . 97 ANNEX to the Commission Regulation of 21 March 1997 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira (ECU/tonne) Product Amount of aid (CN code) Destination I Azores Madeira Milled rice ( 1006 30) 269,00 269,00